DETAILED ACTION
This action is in response to terminal disclaimer filed 9/15/2021. Claims 1-4, 6-12, 14-20 are allowed (renumbered: 1-18) whereas 5 & 13 are cancelled without prejudice.
Terminal Disclaimer
A terminal disclaimer filed 05/10/2019 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated September 15, 2021 with applicant's attorney Charlie Moore (reg # 39,779)
AMENDMENTS TO THE CLAIMS
1.            (Currently amended) A system for establishing a content sharing session, the system comprising:
a user computing device comprising a processor and a display configured to display content; and
a content sharing program executable by the processor and configured to: 

receive user selection input selecting at least a portion of the content displayed on the display;
in response to the user selection input selecting at least a portion of the content displayed on the display, display a content sharing window comprising the portion of the content and a plurality of user-selectable contact selectors that each correspond to a different recipient; and
receive user contact input selecting at least one of the user-selectable contact selectors that corresponds to a selected recipient; 
at least in response to receiving the user contact input, establish the content sharing session in which the portion of the content is provided to the at least one recipient computing device, wherein the at least one recipient computing device is associated with the selected recipient; 
display an interaction region in the content sharing window; and
display in the interaction region recipient input received from the at least one recipient computing device during the content sharing session, wherein the recipient input comprises one or more of audio data, video data, text data and annotation data received from the recipient computing device during the content sharing session.  

2. (Original) The system of claim 1, wherein the content sharing program is further
configured to display a plurality of user-selectable interaction type selectors, wherein each of the user-selectable interaction type selectors is configured to cause sharing of 

3. (Original) The system of claim 2, wherein the content sharing program is further
configured to display different user-selectable contact selectors based on different user-selectable interaction type selectors being selected.

4. (Original) The system of claim 2, wherein the content sharing program is further
configured to enable different user-selectable interaction type selectors based on different user-selectable contact selectors being selected.

5.            (Canceled).

6. (Original) The system of claim 1, wherein the content sharing program is further
configured to display a description region in the content sharing window in which a topic of the content sharing session is displayed.

7. (Original) The system of claim 1, wherein the selected recipient is a social network.

8. (Original) The system of claim 1, wherein the content sharing program is further
configured to provide to the at least one recipient computing device a link to the portion of the content for display by the at least one recipient computing device.


9.            (Currently amended) A method for establishing a content sharing session between a user computing device and at least one recipient computing device, the method comprising:
prior to establishing the content sharing session:
receiving user selection input selecting at least a portion of content displayed via a display of the user computing device;
in response to the user selection input selecting at least a portion of the content displayed on the display, displaying via the display a content sharing window comprising the portion of the content and a plurality of user-selectable contact selectors that each correspond to a different recipient; and
receiving user contact input selecting at least one of the user-selectable contact selectors that corresponds to a selected recipient; 
at least in response to receiving the user contact input, establishing the content sharing session in which the portion of the content is provided to the at least one recipient computing device that is associated with the selected recipient; 
displaying an interaction region in the content sharing window; and
displaying in the interaction region recipient input received from the at least one recipient computing device during the content sharing session, wherein the recipient input comprises one or more of audio data, video data, text data and annotation data received from the recipient computing device during the content sharing session.

10. (Original) The method of claim 9, further comprising displaying a plurality of user-
selectable interaction type selectors, wherein each of the user-selectable interaction type selectors is configured to cause sharing of a different type of data between the user computing device and the at least one recipient computing device in the content sharing session.

11. (Original) The method of claim 10, further comprising displaying different user-
selectable contact selectors based on different user-selectable interaction type selectors being selected.

13.         (Canceled)

14. (Original) The method of claim 9, further comprising:
	displaying a description region in the content sharing window in which a topic of the content sharing session is displayed; and
	providing to the at least one recipient computing device the topic for display by the at least one recipient computing device.

15. (Original) The method of claim 9, wherein the selected recipient is a social network.

16. (Original) The method of claim 9, further comprising providing to the at least one
recipient computing device a link to the portion of the content for display by the at least one recipient computing device.

17.         (Currently amended) A computing device, comprising:
a display; 
a processor; and
memory storing instructions executable by the processor to: 
prior to establishing a content sharing session that communicatively couples the computing device with at least one recipient computing device:
receive user selection input selecting at least a portion of content displayed on the display;
in response to the user selection input selecting at least a portion of the content displayed on the display, generate a content sharing window comprising the portion of the content and a plurality of user-selectable contact selectors that each correspond to a different recipient; and
receive user contact input selecting at least one of the user-selectable contact selectors that corresponds to a selected recipient; 
at least in response to receiving the user contact input, establish the content sharing session in which the portion of the content is provided to the at least one recipient computing device, wherein the at least one recipient computing device is associated with the selected recipient; 
display an interaction region in the content sharing window; and
display in the interaction region recipient input received from the at least one recipient computing device during the content sharing session, wherein the recipient input comprises one or more of audio data, video data, text data and annotation data received from the recipient computing device during the content sharing session.

18. (Original) The computing device of claim 17, wherein the instructions are
executable to display a plurality of user-selectable interaction type selectors, wherein each of the user-selectable interaction type selectors is configured to cause sharing of a different type of data between the user computing device and the at least one recipient computing device in the content sharing session.

19. (Original) The computing device of claim 18, wherein the instructions are
executable to display different user-selectable contact selectors based on different user-selectable interaction type selectors being selected.

20. (Original) The computing device of claim 18, wherein the instructions are
executable to enable different user-selectable interaction type selectors based on different user-selectable contact selectors being selected.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest at least “a user computing device comprising a processor and a display configured to display content; and a content sharing program executable by the processor and configured to: prior to establishing the content sharing session that communicatively couples the user computing device with at least one recipient computing device: receive user selection input selecting at least a portion of the content displayed on the display; in response to the user selection input selecting at least a portion of the content displayed on the display, display a content sharing window comprising the portion of the content and a plurality of user-selectable contact selectors that each correspond to a different recipient; and receive user contact input selecting at least one of the user-selectable contact selectors that corresponds to a selected recipient; at least in response to receiving the user contact input, establish the content sharing session in which the portion of the content is provided to the at least one recipient computing device, wherein the at least one recipient computing device is associated with the selected recipient; display an interaction region in the content sharing window; and display in the interaction region recipient input received from the at least one recipient computing device during the content sharing session, wherein the recipient input comprises one or more of audio data, video data, text data and annotation data received from the recipient computing device during the content sharing session”, as substantially described in independent claims 1, 9 and 17. These limitations, in combination with the remaining limitations of claims 1, 9 and 17 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454